Title: 27th.
From: Adams, John Quincy
To: 


       Brother Charles came to town this morning. I paid a number of visits and dined, at Deacon Smith’s, with Mr. Otis and his family. At about 4 o’clock I mounted on horseback: and Mr. Chaumont in his Chaise with Mr. Toscan the french Consul; we went out and stopp’d first at Mr. Swan’s house in Dorchester, where the former governor Mr. Hancock lives, at present. He is much afflicted with the gout, and has it at this time. After spending about half an hour with him We went to Mr. Hichborne’s Summer seat and drank tea. We found there the lieutenant governor with his Lady, and Mr. and Mrs. Swan. I left the Consul and Mr. Chaumont, and went as far as Genl. Warren’s at Milton. He introduced me to his four sons, one of whom, Charles, is to sail in a few days for Europe: he means to spend the Winter at Lisbon, where his brother Winslow is: But I fear very much he will never reach Europe, I don’t know that I ever saw a person look more wretchedly. He has been consumptive for a long time, and went last fall to the West Indies, where he recover’d his health in some measure, but lost it again by return­ing here in the spring. If he lives to reach Lisbon, I hope the Climate of Europe, which is so much better than that of St. Domingo, will restore him entirely. I left Milton between 7 and 8 and before I got to Mr. Cranch’s, I again stopp’d at my uncle Adams’s, and there saw my aged Grandmother, who enquired much after my Parents, and wishes them to return. I at length arrived at the end of my journey, at about 9 o’clock, and was welcomed by my aunt; I also found Mr. Tyler there and was introduced to him.
      